Citation Nr: 0937919	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-38 725	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1950 until March 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
August 1950 until March 1952.

2.	Review of the Social Security Administration Death Index 
reveals that the appellant died in March 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  A copy of the death certificate is not of record; 
however, the Social Security Death Index (SSDI) reflecting 
the Veteran's date of death in March 2008 has been associated 
with the claims folder.  The Veteran's Social Security number 
was used in conducting the SSDI search.  In light of the 
above, the Board finds that these documents provide 
sufficient verification of the Veteran's death. 38 C.F.R. 
§ 3.211(g).

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


